Citation Nr: 0720503	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-12 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected disability.

2.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for radiculopathy, 
left lower extremity, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1976.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The veteran appeared before the 
undersigned Veterans Law Judge in September 2006 and 
delivered sworn testimony at a Board hearing in Phoenix, 
Arizona.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's low back disability has been productive of 
complaints of pain on maneuvers; objectively, the evidence 
shows degenerative joint and disc disease of the lumbar spine 
and flexion to more than 30 degrees.

2.  The veteran's left leg radiculopathy is not manifested by 
a moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for degenerative joint disease of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic 
Codes 5237 and 5243 (2006).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for radiculopathy, left lower extremity, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in July 2004, August 2004, January 
2005, and January 2006, the veteran was informed of the 
evidence and information necessary to substantiate the 
claims, the information required to enable VA to obtain 
evidence in support of the claims, the assistance that VA 
would provide to obtain evidence and information in support 
of the claims, and the evidence that should be submitted if 
there was no desire for VA to obtain such evidence.  The VCAA 
letters informed the veteran that he should submit any 
medical evidence pertinent to the claims.  VCAA notice was 
provided prior to the initial adjudication.  Pelegrini.

As no disability rating or effective date will be assigned, 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Duty to Assist

The veteran's service medical records, private medical 
records, and VA medical records are associated with the 
claims file.  The veteran has undergone VA examinations that 
have addressed the medical questions presented by this 
appeal.  The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for such 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, extensive 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to this claim.

Analysis

Low back

A March 2002 rating decision granted service connection for 
degenerative joint disease of the lumbar spine and assigned a 
10 percent evaluation.  A rating decision dated in November 
2003 increased the rating for the veteran's lumbar spine 
disability to 20 percent.  The veteran's spinal disability 
has been characterized as lumbar spine with multilevel 
degenerative disc and degenerative joint disease.

In June 2004 the veteran submitted a claim for an increased 
lumbar spine evaluation.  The Board observes that the 
regulations regarding spine disabilities were revised 
effective September 26, 2003.  Spine disabilities are 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, 38 C.F.R. § 4.71a.

Under these provisions, a 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 for lumbosacral strain; Diagnostic Code 
5238 for spinal stenosis; and Diagnostic Code 5243 for 
intervertebral disc syndrome.

Intervertebral disc syndrome is to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months.  A 60 
percent disability rating is warranted where the evidence 
reveals incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

The competent clinical evidence of record is against an 
evaluation in excess of 20 percent for the disability at 
issue based on the general rating formula for disease or 
injury of the spine.  Indeed, VA examinations have revealed 
that the veteran had forward flexion of the thoracolumbar 
spine of 69 degrees (August 2004 VA spine examination), 60 
degrees (February 2006 peripheral nerves examination), and 40 
degrees (February 2006 VA spine examination).  While a 
November 2005 private medical record noted lumbar spine 
flexion of just 20 degrees, the Board observes that the 
majority of the range of motion findings tend to show that 
the veteran has spinal flexion in excess of the 30 degrees 
required for the next higher rating, even when considering 
additional functional limitation per C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Indeed, 
the VA examiner in February 2006 noted that the veteran's 
spinal flexion was limited to 40 degrees due to such factors 
as pain, but there was no evidence of incoordination or 
fatigability.  

The veteran's complaints of pain, including those made during 
the September 2006 Board hearing, have been contemplated in 
the current rating assignment.  The Board has also noted the 
veteran's testimony concerning the difficulties his back 
causes him when trying to find favorable positions when 
welding.  The overall evidence, however, does not reveal a 
disability picture most nearly approximating a 40 percent 
evaluation even with consideration of whether there was 
additional functional impairment due to DeLuca factors.

It is also noted that the veteran's lumbar spine disability 
has not been productive of incapacitating episodes (bed rest 
prescribed by a physician) of at least 4 weeks and less than 
6 weeks during the past months for the next highest rating of 
40 under the alternative Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  Indeed, 
while the veteran testified at his September 2006 Board 
hearing that he has missed work due to his back problems, 
there is no evidence of any bed rest prescribed by a 
physician, and the veteran has not asserted as such.

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated 
separately under an appropriate Diagnostic Code.  The veteran 
is already in receipt of a separate rating for left leg 
radiculopathy, and no additional neurological abnormalities 
related to the spine have been noted.  In this regard, the 
Board notes that an April 2004 rating decision denied the 
veteran's request of service connection for a bowel condition 
and sexual dysfunction, claimed as secondary to lumbar spine 
degenerative disc disease.

In sum, a rating in excess of 20 percent for degenerative 
joint disease of the lumbar spine is not warranted.

II.  Left lower extremity

A November 2003 rating decision granted service connection 
for radiculopathy of the left lower extremity secondary to 
the veteran's lumbar spine disability and assigned a 10 
percent evaluation under Diagnostic Code 8520.  In June 2004 
the veteran submitted a claim for an increased lumbar spine 
evaluation which was interpreted by the RO to include the 
left lower extremity disability as well.

Under Diagnostic Code 8520, a veteran is entitled to a 10 
percent rating if his incomplete paralysis of the sciatic 
nerve is mild; and 20 percent if it is moderate.

A November 2005 private medical record noted that the veteran 
complained of constant left-side numbness.  Examination 
revealed extensor hallucis longus weakness on the left.  
Sensory loss of the toes of the left foot was noted, and deep 
tendon reflexes were 1/4.  There was positive straight left 
leg raise at 90 degrees.

At a February 2006 VA peripheral nerves examination, the 
veteran stated that sneezing or coughing caused lightning-
like back pain radiating down his left leg.  Physical 
examination revealed that motor strength was 5/5 in the 
bilateral iliopsoas, quadriceps, and gastrocnemius muscles.  
Left hamstring and left tibilias anterior were 5-, and left 
extensor hallucis longus was 4+ with definite weakness.  No 
atrophy or fasciculations were noted.  Sensory examination 
showed decrease to sensation on both the medial and lateral 
side of the calf, as well as the top and lateral side of the 
left foot.  Sensory loss to pinprick appeared to be most 
prominent over the top of the foot and the lateral side of 
the calf.  Reflexes were 2 at the knees and 1 at the ankles.  
Gait, including heel and toe walking, was normal.  The 
diagnosis was L5 radiculopathy.

At the September 2006 Board hearing, the veteran testified 
that at times the radiating pain would cause his left heel to 
feel like it was on fire.  He indicated that his left leg was 
constantly numb and that he felt miserable most of the time, 
although he had learned to live with it.

As for the left lower extremity, the veteran has been shown 
to have signs and symptoms consistent with mild lower 
extremity radiculopathy.  The veteran has consistently 
reported lower left extremity radiating pain and numbness, 
and the June 2006 VA examination did show some weakness and 
loss of sensation.  While the objective medical evidence of 
record showed positive straight leg raise and a diagnosis of 
radiculopathy, a normal gait has been shown, and nothing more 
than mild functional impairment, including just mild 
weakness, has been indicated.  As such, an evaluation in 
excess of 10 percent for left lower extremity radiculopathy 
is not warranted.

III.  Conclusion

In conclusion, the evidence of record reveals disability 
pictures consistent with the current evaluations assigned for 
service-connected lumbar spine and left lower extremity 
disabilities.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that either the veteran's low back, or left lower 
extremity, disability has required hospitalization, or that 
manifestations of the disabilities exceed those contemplated 
by the schedular criteria.  There is no suggestion in the 
record that these disabilities have resulted in marked 
interference with employment.  Therefore, assignment of an 
extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

A rating in excess of 20 percent for degenerative joint 
disease of the lumbar spine is denied.

A rating in excess of 10 percent for radiculopathy, left 
lower extremity, is denied.


REMAND

As for the issue of entitlement to service connection for an 
acquired psychiatric disorder (the veteran has been diagnosed 
with disorders including anxiety disorder and an adjustment 
disorder), the veteran primarily asserts that he has such 
disorder secondary to service-connected disability.  (See 
December 7, 2005 Decision Review Officer's hearing 
transcript, at page 5.)  A March 2006 rating decision denied 
the secondary service connection claim, and a Supplemental 
Statement of the Case was issued in August 2006.  The veteran 
provided testimony as to the secondary service connection 
claim at the September 2006 Travel Board hearing before the 
undersigned.  (See September 2006 transcript beginning at 
page 12.)

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a non-service connected disorder which is proximately due 
to or the result of a service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

VA psychiatric treatment records dated in June 2006 suggest 
that the veteran's anxiety disorder was related to his 
general medical condition (the exact nature of the general 
medical condition was not noted), and Axis IV stressors have 
included exacerbation of medical problems.  The Board 
observes that the veteran is service connected for 
disabilities of the knees, lumbar spine, and left lower 
extremity, and for non-specific urethritis.

Based on the circumstances of this case, the Board finds that 
affording the veteran a VA examination that specifically 
addresses his secondary service connection contentions 
concerning his psychiatric disability would be useful in this 
case.

Accordingly, the case is hereby REMANDED for the following:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with regard to the veteran's claim for 
service connection for a psychiatric 
disability as secondary to service-
connected disability, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); and any other 
applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim for service connection for 
psychiatric disability as secondary to 
service-connected disability, and inform 
him of the division of responsibility 
between him and VA in producing or 
obtaining that evidence or information.  
The veteran should also be advised to 
send to VA all evidence in his possession 
which pertains to the appeal.  He should 
also be provided notice that a disability 
rating and an effective date will be 
assigned in the event of award of any 
benefit sought.  

2.  The veteran should be scheduled for 
the appropriate VA examination.  The 
examiner should offer an opinion, based 
on a review of the record, as to whether 
it is at least as likely as not that any 
acquired psychiatric disability is 
proximately caused by, or aggravated by, 
service-connected disability, or is 
related to service.  It is imperative 
that the claims file be made available to 
the examiner and reviewed by the examiner 
in connection with the examination.

3.  The claim of service connection for 
an acquired psychiatric disorder, to 
include as secondary to service-connected 
disability, should again be adjudicated 
with consideration of any and all 
additional evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran 
should be furnished a Supplemental 
Statement of the Case, which includes the 
applicable law and regulations governing 
secondary service connection, to include 
the provisions of 38 C.F.R. § 3.310 (as 
amended), and be afforded a reasonable 
opportunity to respond, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


